 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllied Services Division, Brotherhood of Railway,Airline and Steamship Clerks, Freight Handlers,Express and Station Employees, AFL-CIO andMary E. Sheahan and Missouri Pacific Employees'Hospital Association and St. Louis Little RockHospitals, Inc., Party to the Contract. Case 14-CB-3404January 20, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn September 15, 1977, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge, tomodify his remedy,3and to adopt his recommendedOrder as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Allied Services Division, Brotherhood of Rail-way, Airlines and Steamship Clerks, Freight Hand-lers, Express and Station Employees, AFL-CIO, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order, as somodified:Substitute the following for paragraph 2(b):"(b) Reimburse said Employer's technical nurseemployees for any initiation fees, dues, or othermoneys unlawfully exacted from them pursuant tothe above memorandum of agreement or any exten-sion, renewal, modification, or supplement thereof,plus interest as set forth in Florida Steel Corporation,231 NLRB 651 (1977)."1 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRH 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.234 NLRB No. 662 Absent exceptions taken thereto, we adoptproforma, the Administra-tive Law Judge's fn. I I wherein he finds employees Concepcion and Nicksjoined the Union voluntarily and therefore excludes them from the coverageof the reimbursement remedy.3 The Administrative Law Judge, citing Florida Steel Corporation, 231NLRB 651 (1977), inadvertently specified interest to be paid at 7 percent;however, interest will be calculated according to the "adjusted prime rate"used by the U.S. Internal Revenue Service for interest on tax payments. See,generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).DECISIONFRANK H. ITKIN, Administrative Law Judge: The unfairlabor practice charge in this case was filed on December 6,1976, and was amended on January 14, 1977. The unfairlabor practice complaint was issued on January 21, 1977.The hearing was conducted in St. Louis, Missouri, onFebruary 8 and 9, 1977.General Counsel alleges that Respondent Union violatedSection 8(b)(1)(A) and 8(bX)(2) of the National LaborRelations Act, as amended, by entering into a collective-bargaining agreement with the Employer Hospital on orabout November 1, 1976, covering hospital employeesclassified as technical nurses even though the Union hadnot been selected as bargaining agent by a majority ofthese employees; by providing in the agreement that "allemployees working as technical nurses will join the Unionon November 1, 1976, or after 30 days from the date ofhire, whichever comes first as a condition of employment.."; by threatening a technical nurse with discharge onor about October 24, 1976, if she did not join the Union byNovember 1, 1976; and by posting a notice at the Hospitalwhich stated that "all technical and part-time nurses willjoin the Union on November 1, 1976, or 30 days from thedate of employment, as a condition of employmentaccording to the terms of the agreement." Counsel forRespondent Union asserts:The Union admits that it entered into the challengedagreement with the Hospital on November I, asalleged, but denies that it was unlawful to do so. TheUnion has been the recognized bargaining representa-tive of a unit of service and maintenance employees ofthe Hospital since 1969, and the "TNs" [technicalnurses] were properly accreted [to] that unit by theagreement of November 1, 1976, when the Unionlearned that the "TNs" were doing the same work asattendants, who were a part of the existing unit. TheUnion also admits that, due to inadvertent error, theUnion security provision of the November I agreementdid not provide the required 30-day grace period for[the] present employees. However, this provision hasnot been enforced. Neither the Charging Party, MarySheahan, nor any other "TN", has been intimidated,threatened or coerced into joining the Union; theUnion has not attempted to cause the discharge of any"TN" who has not joined; and the only "TNs" whohave joined have done so strictly on their own volition.Upon the entire record, [errors in the transcript havebeen noted and corrected], including my observation of thewitnesses, and after due consideration of the briefs ofcounsel, I make the following:340 ALLIED SERVICES DIVISIONFINDINGS OF FACTIt is undisputed, and I find and conclude, that theMissouri Pacific Employees' Hospital Association and St.Louis Little Rock Hospitals, Inc. (the Hospital), a corpora-tion of Missouri, is engaged in operating a health carefacility in St. Louis. The Hospital's gross income during theprior calendar year exceeded $500,000. During this sameperiod, the Hospital purchased goods valued in excess of$50,000 which were transported directly to its facility fromoutside Missouri. The Hospital is therefore an employerengaged in commerce under Section 2(2), (6), and (7) of theAct. It is also undisputed and I find and conclude thatRespondent Union is a labor organization under Section2(5) of the Act.The parties stipulated that the Hospital's classification oftechnical nurse included the following personnel as ofNovember 1, 1976:1. Full-time students of an accredited school ofnursing.2. Graduate nurses of a foreign school of nursingwho have been licensed in a foreign country or in astate other than Missouri, but who have not receivedtheir license from Missouri.3. Graduate nurses who have either failed theirlicense examination or have not attempted to take thatexamination as soon as possible after they graduate.Further, the parties stipulated that, "in the negotiationsleading up to the November 1, 1976 memorandum ofagreement, ... there was no claim by Respondent Unionthat [the Union] represented a majority of the technicalnurses .." and, in addition, Respondent Union "did nothave evidence" that these employees wanted the Union to"represent them."I. BACKGROUND; THE HOSPITAL GRANTSRECOGNITION TO THE UNION AND EXECUTES THE1970 AND 1975 CONTRACTSMary Townsend, director of nursing for the Hospital,testified that the Hospital employs nursing personnelknown as registered nurses, licensed practical nurses,technical nurses, and attendants. Townsend explained that,prior to 1967,[W]e did not have the term technical nurse ...wewere calling them student nurses and foreign nurses orgraduate nurses at that time.However, about 1967,...the State board of nursing. ..said that the term[student nurse] could no longer be used for thosepeople who were employed by hospitals [and] who werenot actually in hospitals as student nurses. So, at thattime, we came up with the term technical nurse ....This included the student nurse who we were employ-I As counsel for Respondent notes:The card check was conducted at a meeting between the Union and theHospital's executive committee on August 6. 1969. Minutes of thating and the foreign graduate and some of the atten-dants who we had been giving on-the-job training atthat time ....Townsend noted that there were then five levels ofattendant employees (attendants I through V). The Hospi-tal included in the technical nurse classification only thoseattendants who were above the first level.During 1969, the Union requested recognition from theHospital as bargaining agent of the Hospital's nonprofes-sional employees. Following a "card check," the Hospitalgranted recognition to the Union.' On April 24, 1970, theHospital and the Union entered into their first collective-bargaining agreement, effective May 1, 1970, covering "allemployees engaged in the work of the craft or class ofhospital, clerical, office, commissary, orderlies, attendants,laundry and analagous employees ... ."(G.C. Exh. 14.)Shortly thereafter, the Union asserted that the Hospital"improperly excluded 27 positions from coverage of ouragreement" (G.C. Exh. 2). Union General Chairman A. M.Fitzjarrell stated in his letter to Hospital President Carl A.Reis on July 28, 1970 (G.C. Exh. 2):During our negotiations and all through our confer-ences with you regarding excepted positions, we neverdid discuss excepting any of the nursing departmentward secretaries and attendants ....Following a discussion of this claim, the Hospital and theUnion agreed that "all the attendants" would be includedin the bargaining unit and, consequently, attendants abovelevel I would not be classified as technical nurses.Director of Nursing Townsend testified that the classifi-cation of technical nurse has been used at the Hospitalsince about 1970. This classification included those personswho were "enrolled in an accredited school of nursing, or...had been enrolled in an accredited school of nursing,or had been graduates of an accredited school of nursing...." Moreover, as the record shows, the terms "technicalnurse" and "student nurse" were the subject of negotia-tions and discussions between the Hospital and the Unionduring 1970 and 1971. As Hospital President Reis wroteUnion General Chairman Fitzjarrell on June 15, 1971(G.C. Exh. 22):In reference to your observation regarding thedesignation of "Technical Nurse."This is the classification accepted for replacement ofthe title for "Student Nurse" and in connection withwhich there were considerable discussions in the negoti-ations. At that time it was decided that these people arenot considered in the non-professional category as theyhave had nursing education or are attending formalnurses' education courses and classes [emphasis sup-plied].Also see Reis' earlier letter to Fitzjarrell, dated May 28,1970 (G.C. Exh. 21).meeting show that the card check was conducted against a rosterprepared by the Hospital of all non-professional employees, including21 student nurses. After discussing the matter, the parties agreed toexclude 7 "excepted" positions and the 21 student nurses ....341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector of Nursing Townsend explained that the Hospi-tal employed some 20 to 23 persons known as technicalnurses on or about November 1, 1976. Of these 20 to 23technical nurses 9 were foreign nurses who were notlicensed in Missouri. Earlier, in 1970, the Hospital em-ployed about the same total number of technical nurses;however, at the time, the group included only two or threeforeign nurses. Townsend further explained that studentnurses who had graduated from an accredited school ofnursing were allowed by the Missouri licensing authority tofunction as registered nurses until their first opportunity totake the Missouri license examination. Likewise, foreignnurses who were able to comprehend English sufficientlywere allowed by the Missouri licensing authority tofunction as registered nurses. These graduate and foreignnurses, who were permitted by the Missouri licensingauthority to work as registered nurses, were not placed bythe Hospital in the technical nurse classification.2How-ever, if the graduate nurse failed her license examination orfailed to take the examination as soon as possible, she wasthen placed by the Hospital in the technical nurse classifi-cation. Likewise, if the foreign nurse was unable to obtainthe necessary permission to function as a registered nursebecause of her inability to comprehend English adequately,she was placed by the Hospital in the technical nurseclassification. And, as stated, those persons who were full-time students of an accredited school of nursing were alsoplaced by the Hospital in the technical nurse classification.Further, as Director of Nursing Townsend explained, theattendant employee "basically" has "no formal nursingeducation ...." They have various levels of nursingtraining which they [acquire] on the job from on-the-jobapprentice-type teaching .... [It] is not a requirementthat they have any theory and most of them have never hadany theory or have been connected with formal nursingeducation ...." On the other hand, the technical nurseemployee must have received instruction in "fundamentalsof nursing" as "part of [her] nursing education ...." Thiswould include training in subjects such as professionaladjustment or nursing ethics, anatomy, sociology, psychol-ogy, medical research, medical-surgical diseases and treat-ments, and pharmacology. (See G.C. Exh. 11, the jobdescription of technical nurses employed by the Hospital;G.C. Exh. 10, the job description of the attendant IIIemployed by the Hospital; and G.C. Exhs. 6 and 8, the jobdescriptions for the attendants I and II, respectively,employed by the Hospital.) Although Townsend generallyacknowledged that attendants and technical nurses per-form similar nursing duties, she noted that the technicalnurse provides a "higher quality of care."The Union and the Hospital executed their secondcollective-bargaining agreement, effective May I, 1975(G.C. Exh. 15). This agreement covered "all employeesengaged in the work of the crafts or classifications ofhospital, clerical, office, commissary, attendants, laundryand related employees." In the meantime, as Director of2 The Missouri Nurses Association is the bargaining representative of theHospital's registered nurses. Director of Nursing Townsend testified that anurse who was "given permission to function as a registered nurse" was"represented by the RN unit."3 About April 1976, the Joint Commission on Hospital Accreditationagain notified the Hospital, as Townsend testified:Nursing Townsend testified, the total number of attendantsemployed by the Hospital was decreasing. In 1970, theHospital employed some 90 to 100 attendants. In 1976, theHospital only employed some 44 attendants. Townsendexplained that, in 1970, the Hospital's patient count wasabout 300; in 1974, the patient count was down to about200; and currently, the patient count is down to about 140.Consequently, there was and is less of a need for hospitalattendants. Further, in 1974, the Joint Commission onHospital Accreditation "advised [the Hospital], as rapidlyas possible ...to replace the non-professional" with"registered licensed" personnel. The Hospital was instruct-ed that it was "low" on registered nurses and licensedpractical nurses. About this same time, the MissouriDivision of Health also apprised the Hospital, as Town-send testified:...we must as rapidly as possible take those atten-dants who have been trained on the job to givemedication, to replace them with ...the RNs, theLPNs, and the student nurse under supervision couldgive medication.3Accordingly, Townsend noted, "we have increased ournumber of RNs and LPNs, which would cut down on thenumber of attendants. This we had to do ...in order toget our accreditation ...." However, the total number oftechnical nurses employed by the Hospital since about1970, as stated above, has remained about the same.Union Chairman Fitzjarrell testified that about 1970 theUnion agreed to exclude "student nurses" from thebargaining unit because...we were persuaded that they would not be a partof the unit because they would be in a training programnot performing scheduled duties.Fitzjarrell further testified:I don't recall the exact words .... We weretrying to find out who we represented and we werepersuaded to exclude bona fide students because of thetraining [status] that they would be in, not doingnurses' attendants, not doing the work that we werebargaining for, totally.Fitzjarrell also asserted:...we were informed [by Nursing Director Town-send] that the student nursing program was necessaryto maintain accreditation ...and if pressed to elimi-nate them, it would cause serious harm to the accredita-tion program.Elsewhere in his testimony, Fitzjarrell acknowledged that"we didn't know the difference between a student nurseand a nurses aide"; "we didn't know they existed"; "I don't[W e need -we were quite low on night nurses, RNs and [LPNs ] ...and they did not want the attendants to be giving medication ... orthe technical nurses, and as rapidly as possible ..we should take thisduty or skill. .. out of that category.342 ALLIED SERVICES DIVISIONeven recall discussing foreign nurses at any time"; theUnion made no claim to include "foreign nurses" in thebargaining unit; and the Union was unaware whether"student nurses" were "receiving credit from their schoolof nursing for the time they worked at the Hospital" orwhether they "were being compensated for working at theHospital." As Fitzjarrell put it: "I didn't represent them; Ididn't get into that."Louis Maloof, assistant vice president of the Union,testified that, during late 1974, his local representativesapprised him that "the technical nurses were taking ourwork away from us; they were performing Union work andtechnical nurses were replacing attendants." In early 1975,according to Maloof, union representatives met withhospital representatives to discuss this contention. At ameeting, as Maloof testified, Director of Nursing Town-send stated:...in order for the Hospital to maintain theiraccreditation they must have student nurses working astechnical nurses there ....Maloof also claimed that "we talked about technical nursesin general"; there was no "particular discussion aboutstudent nurses"; and Maloof was "assured" that "wewould not be losing attendants" and "did not pursue thematter any further."Maloof raised this subject again about November 1975,when the Union and the Hospital were negotiating theirsecond contract.4The problem, however, was not resolved.As Maloof testified:Every meeting that took place, which is approximatelyevery three or four weeks after the [second] contractwas negotiated, and I have reference to November,December, January, February of 1976, up to andincluding March of 1976 when Mr. Reis retired ...[we] had at meetings discussed it and the answer wasthe same, "Look at my desk, I'm buried, I haven't had achance to take care of it."Maloof recalled that, during early 1976, he again metwith Reis. Maloof assertedly "made him [Reis] aware ofour findings that ...we were misadvised by Mrs.Townsend .. ."; "that keeping student nurses was not acriteria for maintaining their accreditation"; and that"when we brought this information forward to him it waswhen he informed us he would do everything to correct thisproblem." Maloof claimed that he had discovered shortlyprior to this meeting that it was not necessary for theHospital to continue using student nurses as technicalnurses in order to maintain its accreditation. Malooffurther asserted that he "first" became "aware of the fact4 This second agreement was not in final form until about November1975; it was then made "retroactive to May 1, 1975."s According to Townsend, some "student nurses,." who receive academiccredits for their work at the Hospital, also work for the Hospital forcompensation on weekends as "technical nurses." The Union admittedlydoes not seek to represent persons performing work at the Hospital as partof an academic program.6 Director Federle testified that the Union's claim made no "differentia-tion between foreign and student nurses" the claim was for "technicalthat the Hospital employed foreign nurses" when we "filedour claim" in 1976.Director of Nursing Townsend explained on rebuttalthat the Hospital in the past has utilized the services of"different types of student nurses." There are "studentswho we employed who are known as TNs [and] studentswho come in under contract ...in the program ofassociate degrees." The students in the latter group are notcompensated by the Hospital; instead, they receive aca-demic credits for their time in the Hospital. Director ofNursing Townsend recalled that, during negotiations in1975 and 1976 with Union Representative Maloof, a"statement about student nurses" was made. Townsendtestified:...I was explaining that if we did not have thesestudent nurses who were producing our RNs we wouldbe unable to get accreditation. They furnished most ofour RNs. They come there for their clinical experienceand this is a way of recruiting for our RNs.Townsend added:The conversation was about the technical nurses. And Iwas objecting to the student technical nurses goingunder [Union] contract because I felt that they wouldno longer want to come to work for us if they werestudents in the Hospital and knew what was going tohappen.5II. THE HOSPITAL AND THE UNION AGREE TOINCLUDE TECHNICAL NURSES IN THE BARGAININGUNITOn July 27, 1976, Marion Watson, local chairman of theUnion, notified Dennis Federle, the Hospital's director ofpersonnel, that the collective-bargaining agreement be-tween the Hospital and the Union "is being violated eachday when 32 ...technical nurses, who are non-unionemployees, are permitted to perform the same duties asattendants, who are union employees that are coveredunder rule # 1, scope of work" (G.C. Exh. 23). PersonnelDirector Federle denied this claim and, by letter datedAugust 9, 1976 (G.C. Exh. 24), the Union took an appeal toHospital Administrator James C. Gwyn. The Union notedin its letter of appeal that "the amount of the [Union's]claim has already exceeded S$100,000." 6Following discussions between hospital and union repre-sentatives with respect to this claim, the Hospital andUnion entered into a memorandum of agreement, effectiveNovember 1, 1976, providing (G.C. Exh. 25):It has been agreed to add the position of TechnicalNurse to Rule 2 of the Agreement that is presently ineffect between Missouri Pacific Employees' Hospitalnurses." According to Federle. the Hospital employed some 51 attendants inthe summer of 1975 and some 43 attendants in the summer of 1976. Heattributed the loss of eight attendants in 1976 to "normal attrition" as aresult of construction at the Hospital and "the patient census had declinedduring that time." Federle recalled that the Hospital employed about 31licensed practical nurses and about 54 registered nurses in the summer of1975. The Hospital employed about 40 licensed practical nurses and about57 registered nurses in the summer of 1976. As for the technical nurses, theHospital employed about 22 in 1970 and about 23 in 1976.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation and Allied Services Division of the Broth-erhood of Railway and Airline Clerks, effective No-vember 1, 1976.It is understood that all employees working asTechnical Nurses will join the Union on November I,1976, or after thirty (30) days from date of hire,whichever comes first, as a condition of employment,according to the terms of Rule 35 of the Agreement.Federle recalled that a notice was posted at the Hospital,stating in part:It has been agreed to add the position of TechnicalNurse to the agreement that is presently in effectbetween Missouri Pacific Employes Hospital Associa-tion and Allied Service Division of the Brotherhood ofRailway and Airline Clerks effective Nov. 1, 1976. AllTechnical and Part Time Nurses will join the Union onNov. 1, 1976 or after thirty (30) days from date ofemployment as a condition of employment accordingto the terms of agreement. Effective Nov. 1, 1976,Technical Nurses will be covered by all conditions ofthe agreement including fringe benefits and wageincreases which includes the fifteen cents per hourincrease effective Nov. 1, 1976.Federle recalled, inter alia, that he first saw such a notice"prior to November 1" -Federle "thought it was on theboard prior .. ." to November I.In addition, Director Federle testified that, following theeffective date of the memorandum of agreement, the Union"asked me to invoke the security clause .. .; there were anumber of technical nurses who had failed to pay thedues." Federle referred to the following notice which hehad received from Union Lodge President Marie Miller,dated November 30, 1976 (G.C. Exh. 26):This is to inform you that as of this date Ms.Maniquita Concepcion was the only technical nursethat joined the Union as agreed.Will you please inform the rest of the TN unit thatthey must join the Union at once.III. TECHNICAL NURSE MARY SHEAHAN ISTHREATENED WITH DISCHARGE; TECHNICAL NURSESSIGN A PETITION OPPOSING MEMBERSHIP IN THEUNIONMary Sheahan, a nursing school student who is em-ployed by the Hospital as a technical nurse, testified thatabout 3:30 p.m. on October 24, 1976, she had the followingconversation with Rose Emanuel in the Hospital:She [Emanuel] had given me two pieces of paper,one of which was a card where you would have to signto say that you were going to join the Union and theother one was to deduct the money from your paycheckto pay the Union every month. She gave me these andsaid that I had to join the Union or else that my job wason the line, that I would be fired if I didn't join theUnion and she said I had until November Ist to join.a*I asked her who she was and she said she was arepresentative of the Union, and I told her at that timethat nobody had asked me to join the Union, and shesaid that I didn't need to be asked, that I was beingtold.** aI didn't see any notice before I was up on the floor,but I asked if she had any booklet or anything tellingme the specifics of the Union or what the benefits were,and she said that she didn't have any type of booklet,but that there was a notice across from the time clockdownstairs. So, when I was clocking out, I saw thisnotice and it said that all technical nurses were to jointhe Union before November Ist.It was stipulated that Rose Emanuel was a member of theboard of trustees of the Union's local lodge and assisted thesecretary-treasurer in collecting dues. It was further stipu-lated that "at the time [Emanuel] spoke to Mary Sheahan,she was acting as agent of Local Lodge 250."Sheahan testified that a "notice" similar to GeneralCounsel's Exhibit 19 was posted at the Hospital on October24, 1976. Sheahan recalled that the posted "notice" wasdated "November 3." Sheahan testified:I did think it was kind of funny that if we weresupposed to join on November I or before, that theletter would be signed or dated November 3 ....Sheahan, however, was certain that the above incident was"prior to when I had to join ... ."Sheahan later discussed the above incident with Directorof Nursing Townsend. According to Sheahan, Townsendstated "that she [Townsend] could not become involved...." Sheahan then "took it upon [herself] to calltogether some of the technical nurses .." to discuss thematter. She recalled attending a meeting with approximate-ly 10 technical nurses where "everybody ...was sayinghow they didn't want to join because they didn't think itwas fair that we had to pay the dues or that we should be amember of a Union because we wanted to have some kindof say ...." Sheahan later prepared and circulated a"petition" for the technical nurses to sign, indicating thatthey "did not want to join" the Union. A number of thetechnical nurses signed the "petition." (See G.C. Exh. 30.)Sheahan also filed an unfair labor practice charge in thiscase on December 6, 1976.Rose Emanuel testified that she is employed by theHospital as an attendant I, that she is a member of theUnion's board of trustees, and that she in fact "did have aconversation with Mary Sheahan." Emanuel claimed thatthis "conversation" was on November 6 and not onOctober 24. Emanuel asserted that on November 3 UnionSecretary-Treasurer Elizabeth Westbrooks "gave me theUnion deduction dues, she gave me the papers, where ifthey wanted to join, they could sign up and join theUnion." Emanuel claimed that, subsequently, on Novem-ber 6,344 ALLIED SERVICES DIVISIONI asked her [Sheahan ] if she was a TN and she told meyes. And I asked her if I could see her for a momentand she said yes. And I took her into room 521.... Itold her that I had the papers for the Union and askedher if she had read the bulletin downstairs on the firstfloor. So, she said she hadn't, and I told her that therewas a bulletin downstairs .... I asked her if shewanted the papers [for membership and dues deduc-tions] and she said yes. So, she didn't say anything else;she asked me if she had a choice and I told her yes. Andshe asked me what was the choice and I told her thechoice was she would join or she didn't have to ....On cross-examination, Emanuel claimed that she wasunaware that the memorandum of agreement between theHospital and the Union, effective November 1, 1976,required technical nurses "to join the Union within acertain period of time." Emanuel acknowledged, however,that Union Secretary-Treasurer Westbrooks "told me thatthe TNs were suppose[d to join the Union." Emanuel alsoclaimed that she was accompanied in her visit to Sheahanon November 6 by Licensed Practical Nurse Mingo.Emanuel had asked Mingo "to come along" as "a witness."When asked "why" Emanuel needed a witness, sheclaimed:Just like she [Sheahan] sat up there and said I harassedher, which I did not harass her.Emanuel added: "I didn't know what she [Sheahan] wasgoing to say." Nevertheless, according to Emanuel, "Mingowas outside the door" and did not witness their conversa-tion.Elizabeth Westbrooks, employed as an attendant III atthe Hospital, testified that she is secretary-treasurer for theUnion; that she "knew ... after November 1, when Mrs.Watson told me ...," that an agreement had beennegotiated covering the technical nurses. Westbrooksfurther testified:After she [Watson] told me about it, I called MissWashington and Miss Emanuel down to the floor I wasworking on. That was around about the 3rd [ofNovember] that I called them. I gave them some duesdeduction slips and application blanks and the namesand the pins of the student nurses.And I told them they were supposed to, that I wasgoing on vacation and they would have to take this over7 Union Representative Maloof recalled that the hospital and unionrepresentatives "reached final agreement" on the terms of the abovememorandum during mid-October 1976. The agreement was to be "effectiveNovember I." The agreement assertedly was executed on November I.According to Maloof:My instructions to [Local Union Representatives] Mrs. Watson andMrs. Miller were ... they were not to say anything to the membership,even at the Union meeting, until we had all signed that agreement....Not to take any action until the agreement was signed.After the agreement was signed, as Maloof claimed,I suggested that they put a notice on the bulletin board makingfor me. And to ask the TNs, to ask them if they wantedto be on the dues deduction list and give themapplications if they would accept it. If they wouldn't,don't argue, just say O.K.Westbrooks claimed that she made no attempt "to collectdues or collect membership cards from technical nursesprior to November 1" and she did not "cause anyone ordirect anyone" to do this "prior to November 1." West-brooks claimed: "I didn't know anything about it at thattime." Westbrooks further recalled that she "told" Emanu-el that the technical nurses "were supposed to join theUnion" "according to the notice that was up on the board"7I credit the testimony of Director of Nursing Townsendas recited in the above findings. I am persuaded on thisrecord, including the demeanor of the witnesses, thatTownsend's testimony as detailed above is a reliable andtrustworthy account of the sequence of events. Her testi-mony is corroborated in part by the testimony of DirectorFederle and by documentary evidence of record. Hertestimony is also substantiated in part by testimony ofUnion Representatives Fitzjarrell and Maloof. Insofar asthe above testimony of Townsend and Federle conflictswith the testimony of Fitzjarrell and Maloof, I ampersuaded here that the recited testimony of Townsend andFederle is more reliable and trustworthy. Further, I creditthe testimony of Technical Nurse Sheahan as recitedabove. I find on this record, including the demeanor of thewitnesses, that Sheahan gave a complete, truthful, andaccurate account of her confrontation with Union Repre-sentative Emanuel on or about October 24. I also find thatSheahan credibly recalled that the Union's notice to thetechnical nurses, as described above, was posted on orabout October 24, and not on November 6 as claimed byRespondent's witnesses. I note that the notice reads inpart: "effective November 1, 1976"; "all technical and part-time nurses willjoin the Union on November 1, 1976"; and"effective November 1, 1976, technical nurses will becovered' (emphasis supplied). I also note that HospitalDirector Federle acknowledged that the notice was or mayhave been posted prior to November 1. Further, UnionRepresentative Maloof acknowledged that the parties infact had reached agreement to include the technical nursesin the unit by mid-October. Under all the circumstances, Ifind Sheahan's recollection of the incident to be morecredible, trustworthy, and reliable than the conflictingassertions of Union Representatives Emanuel, Watson,Westbrooks, and Maloof. I find that the Union's noticewas in fact posted before November I, as testified bytechnical nurses aware that we had come to an agreement, that theywould be eligible tojoin the Union.I was unaware of any notices prior to November I.Marion Watson, Local Chairman for the Union, claimed that G.C. Exh. 19,the Union's notice to the technical employees, was "worded" by her: thenotice was "typed" and "posted" in the Hospital on November 3, 1976; andshe did not post "a notice like this any time prior to November 3."345·· DECISIONS OF NATIONAL LABOR RELATIONS BOARDSheahan, and Sheahan was in fact threatened by Emanuelwith loss of her job if she did not join the Union byNovember 1.DiscussionCounsel for Respondent Union argues that the Hospi-tal's technical nurse employees were "properly accreted"by the Hospital and the Union to the existing bargainingunit. The pertinent principles of law were recently restatedby the United States Court of Appeals for the Third Circuitin N.L.R.B. v. Security-Columbian Banknote Company, 541F.2d 135, 140-142 (C.A. 3, 1976), in part as follows:Simply stated, an accretion is the incorporation ofemployees into an already existing larger unit whensuch a community of interest exists among the entiregroup that the additional employees have no separateunit identity. Thus, they are properly governed by thelarger group's choice of bargaining representative. SeeN.L.R.B. v. Food Employers Council, Inc., 399 F.2d 501,502-03 (9th Cir. 1968). An accretion and a unitdetermination are similar concepts, but the Board hasrestrictively applied the accretion principle since itoperates to deny the accreted employees a vote on theirchoice of bargaining representative. See Sheraton-KauaiCorporation v. N.L.R.B., 429 F.2d 1352, 1355-56 (9thCir. 1970); Pix Manufacturing Co., 181 NLRB 88, 90(1970); Melbet Jewelry Co., Inc., 180 NLRB 107, 110(1969). The factors relevant to finding an accretioninclude integration of operations, centralization ofmanagerial and administrative control and geographicproximity. Also relevant are similarity of workingconditions, skills and functions, common control overlabor relations, collective bargaining history and inter-changeability of employees. N.L.R.B. v. Sunset House,415 F.2d 545, 548 (9th Cir. 1969); Spartans Industries,Inc. v. N.L.R.B., 406 F.2d 1002, 1005 (5th Cir. 1969);The Great A & P Tea Co., 140 NLRB 1011, 1021 (1963)."Whether or not a particular operation constitutes anaccretion or a separate unit turns ...on the entirecongeries of facts in each case." The Great A & P TeaCo., 140 NLRB at 1021.Moreover, as the Board noted in The Standard OilCompany (Ohio) (Akron Division), 146 NLRB 1189, 1191(1964):Clarification of a certification or amendment of aunit description may be in order where a new employeeclassification has been created, or an employer's opera-tions have been expanded subsequent to a certification,and the employees involved are normal accretions tothe certified unit. Here, however, the categories ofdistributor and consignment or fuel oil distributor arenot new, since they antedate the certification by manyyears, and it is not even alleged that their duties haveundergone such change as would be tantamount to thecreation of a new classification. Thus, ...we believethat they do not constitute an accretion to the existingunit. The proper procedure for accomplishing Petition-er's purpose in the instant matter is a petition filedpursuant to Section 9(c) of the Act, seeking an electionrather than a motion for clarification, and we shalltherefore dismiss the instant proceedings.Also see San Jose Motel d/b/a Hyatt House Motel, 174NLRB 1009, 1010 (1969); and Westinghouse Electric Corp.,142 NLRB 317, 319-320 (1963).Applying these principles here, I find and conclude thatthe Hospital's technical nurse employees are not an"accretion" to the existing bargaining unit of "all employ-ees engaged in the work of the crafts or classifications ofhospital, clerical, office, commissary, attendants, laundryand related employees" (G.C. Exh. 15). The credibleevidence of record, recited supra, shows that a sufficientlyseparate and identifiable group of employees classified astechnical nurses has existed at the Hospital since about1970. The Hospital and the Union have excluded thesetechnical nurse employees from two collective-bargainingagreements executed by the parties in the past 6 years.Counsel for the Union attempts to explain this priorpractice by asserting, "Not until January 1975, five yearslater, did representatives of the Union learn that the so-called student-nurse program was not needed for theHospital's accreditation ...and [Director of Nursing]Townsend had misinformed them ..." However, I donot find on this record that Townsend "misinformed" theunion representatives, as claimed. Moreover, the Union'sinaction or acquiescence in the exclusion of the technicalnurses from the bargaining unit for the past 6 years cannotbe justified by a claimed misrepresentation by Townsendduring earlier discussions between the parties. The Unionmust be held to a greater degree of diligence in understand-ing the claimed composition of its unit during such anextended period. In addition, the essentially uncontrovert-ed evidence of record shows that, during this same 6-yearperiod, the work of the technical nurses has remainedessentially the same except for certain modifications andrestrictions resulting from or imposed by the state licensingand accreditation bodies. And, although the Union hasasserted generally that the technical nurse employees "weretaking our work away from us," the record shows that, notonly have the technical nurse employees continued per-forming basically the same nursing functions since 1970,their total number has remained about the same. TheHospital, instead, has increased the number of its licensedand registered personnel in response to recommendationsfrom state licensing and accreditation bodies.In sum, we have here a classification of technical nurseemployees existing for some 6 years and through twocontracts. This classification is not new and the record doesnot show that the duties of technical nurses have under-gone "such change as would be tantamount to the creationof a new classification ...." Standard Oil Company,supra. Under such circumstances, the accretion principleshould not be applied thereby denying the technical nurseemployees their statutory right of a vote on their choice ofa bargaining representative. N.LR.B. v. Security-Columbi-an Banknote Co., supra.Moreover, the record also shows that there are signifi-cant differences between the training, duties, and functionsof the technical nurse employees and of the attendantemployees. As Director of Nursing Townsend credibly346 ALLIED SERVICES DIVISIONtestified, the attendant employee "basically ... comes onthe staff with no formal nursing education .... Theyhave various levels of nursing training which they [acquire ]on the job .... [It] is not a requirement that they haveany theory and most of them have never had any theory orhave been connected with formal nursing education ... ."The technical nurse employee -a full-time student of anaccredited nursing school or a graduate nurse -hasreceived instruction in "fundamentals of nursing" as partof her "nursing education." This academic training in-cludes nursing ethics, anatomy, sociology, psychology,medical research, medical-surgical diseases and treatments,and pharmacology. The technical nurse is consequentlymore capable of providing a higher quality of nursing carethan the attendantsAnd, although there is testimony ofrecord that certain attendant employees in past years haveperformed procedures and functions essentially similar oridentical to those procedures and functions performed bytechnical nurses, it appears that these attendants were notengaged in routine attendant functions or, because ofspecial qualifications or special circumstances, were per-mitted to deviate from the existing norms and limitations.Nevertheless, there are by and large significant distinctionsbetween the training and job functions of the technicalnurses and those of the various levels of attendants. Iwould therefore not apply the foregoing principles ofaccretion for this additional reason.Accordingly, as the credited evidence of record recitedsupra shows, and I find and conclude that, RespondentUnion violated Section 8(bX)(IXA) and 8(bX2) of the Act byentering into a collective-bargaining agreement with theHospital on or about November 1, 1976, covering theemployees classified as technical nurses at a time when theUnion had not been designated by a majority of thetechnical nurse employees to represent them; by alsoincluding in that agreement a union-security clause whichgave technical nurse employees less than 30 days in whichto join the Union; by posting a notice advising technicalnurse employees that they must join the Union byNovember 1 as a condition of employment; and bythreatening Technical Nurse Sheahan with discharge on orabout October 24 if she did not join the Union byNovember 1, 1976. Cf. N.LR.B. v. Security-ColumbianBanknote Co., supra (and cases cited); True Temper Corp.,217 NLRB 1120 (1975). The credible evidence of recordshows that Respondent Union's agents attempted to' An examination of the job descriptions of the technical nurse and thevarious levels of attendants generally supports this testimony. The duties ofthe technical nurse include (G.C. Exh. I I):May do nursing admission interviews, nursing discharge summary,charting, patient care plans, transcribe doctors orders and treatmentsunder supervision of an R.N.a. Nursing admission interviews, discharge summary and chartingmust previously be done under direction of instructor. Charge nurseshould check and complete admission interviews and discharge summa-ry.b. When treatments assigned, nurse in charge should clanfy abilityof T.N., before assigning.The qualifications of the attendant I are (G.C. Exh. 6):I. Able to pass test at Missouri Employment for Attendant I.2. Previous experience in hospital work as an Attendant I or ...comparative education.enforce this unlawful agreement and union-security clauseby posting a notice stating that technical nurses "will jointhe Union November 1, 1976, or after 30 days from thedate of employment as a condition of employment,according to the terms of the agreement"; by notifyingmanagement on November 30 that "only one" technicalnurse has joined the Union "as agreed" and "please informthe rest of the TN unit that they must join at once"; and bythreatening technical nurse employee Sheahan with dis-charge if she did not join the Union by November 1.9CONCLUSIONS OF LAWI. The Hospital is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent Union violated Section 8(bX)(IA) and8(bX2) of the Act by entering into a memorandum ofagreement with the Hospital on or about November 1,1976, extending the coverage of its existing collective-bargaining agreement to employees working in the classifi-cation of technical nurse even though Respondent Unionhad not been selected as bargaining agent by a majority ofthe employees in the classification of technical nurse; byproviding in said agreement that technical nurse employees"will join the Union on November 1, 1976 or after 30 daysfrom the date of hire, whichever comes first, as a conditionof employment ..."; by posting a notice at the Hospitalrequiring that "all technical and part-time nurses will jointhe Union on November 1, 1976 or after 30 days from thedate of employment, as a condition of employmentaccording to the terms of agreement"; and by threateningtechnical nurse employee Sheahan with discharge if she didnot join the Union by November 1, 1976.4. The unfair labor practices found affect commercewithin the meaning of Section 2(2), (6), and (7) of the Act.REMEDYTo remedy the unfair labor practices found in thisDecision, Respondent Union will be directed to cease ordesist from engaging in the conduct found unlawful; tocease and desist from in any like or related manner3. Pass hospital physical and be in good health.4. Ability to spend long hours on feet and ability to lift heavyobjects properly.5. Neat and attractive appearance, well groomed in properuniform (without earrings).6. Be able to take directions accurately and cooperatively.The performance requirements and duties of attendants II and III aresomewhat higher than those of the attendant I; nevertheless, the perfor-mance requirements and duties of the attendants significantly fall short ofthose assigned to technical nurses (G.C. Exhs. 6, 8, and 10).9 I find and conclude that Rose Emanuel was an agent of RespondentUnion acting on its behalf within the meaning of Sec. 213) of the Act whenEmanuel admonished Sheahan on or about October 24 that Sheahan"would be fired if [she I didn't join the Union" by November I. Emanuelwas a member of the Union's board of trustees and, at the time, wasadmittedly acting as agent of the local lodge.347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterfering with employee Section 7 rights; and to post theattached notice.10Respondent Union will also be directedto cease and desist from acting as collective-bargainingrepresentative of the Hospital's technical nurse employeesunless and until the Union is certified by the Board as theirbargaining representative; to refrain from seeking toenforce the memorandum of agreement executed by theUnion and the Hospital on or about November 1, 1976;and to reimburse the technical nurse employees for anyinitiation fees, dues, or other moneys unlawfully exactedfrom them (Sheraton -Kauai Corporation, 177 NLRB 25(1969), enfd. 429 F.2d 1352, 1357-58 (C.A. 9, 1970), withinterest at the rate of 7 percent per annum in accordancewith Florida Steel Corporation, 231 NLRB 651 (1977).11ORDER12The Respondent, Allied Services Division, Brotherhoodof Railway, Airline and Steamship Clerks, Freight Han-dlers, Express and Station Employees, AFL-CIO, itsofficers, agents, and representatives, shall:1. Cease and desist from:(a) Acting as the exclusive collective-bargaining agent ofany of the technical nurse employees of the MissouriPacific Employees' Hospital Association and St. LouisLittle Rock Hospitals, Inc., for the purpose of dealing withsaid Employer concerning grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment, unless and until said Union iscertified by the National Labor Relations Board as theexclusive bargaining representative of said employees.(b) Giving effect to the memorandum of agreementexecuted by said Employer and Respondent Union on orabout November 1, 1976, or to any extension, renewal ormodification thereof.(c) Threatening the Employer's technical nurse employ-ees with discharge if they do not join the Union asprovided in the memorandum of agreement.(d) Requiring in a collective-bargaining agreement as acondition of employment membership in any labor organi-zation on less than the 30th day following the effective dateof such an agreement or the beginning of employment,whichever comes first.(e) In any like or related manner restraining or coercingsaid Employer's employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post in conspicuous places in Respondent Union'sbusiness office, meeting halls, and places where notices toits members are customarily posted, copies of the attachednotice marked "Appendix." 13Copies of said notice, onforms provided by the Regional Director for Region 14,after being duly signed by an authorized representative ofRespondent Union, shall be posted immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Reimburse said Employer's technical nurse employ-ees for any initiation fees, dues, or other moneys unlawfullyexacted from them pursuant to the above memorandum ofagreement or any extension, renewal, modification, orsupplement thereof, plus interest at the rate of 7 percentper annum, as set forth in Florida Steel Corporation, 231NLRB 651 (1977).(c) Furnish to the Regional Director signed copies of thenotice for posting by said Employer in places where noticesto its employees are customarily posted. Copies of saidnotice, to be provided by the Regional Director, shall, afterbeing signed by Respondent as indicated, be forthwithreturned to the Director for disposition.(d) Notify the Regional Director in writing, within 20days from the date of Order, what steps Respondent Unionhas taken to comply herewith.'0 Copies of said notice will be directed to be made available to theEmployer Hospital for posting.ni Technical Nurses Maniquita Concepcion and Diane Nicks testifiedthat they in effect joined the Union voluntarily. As the Court of Appealsstated in Sheraton-Kauai Corporation v. N.LR.B., 429 F.2d 1352, 1357-58(C.A. 9, 1970):The Board orders reimbursement where coercion is established eitherby direct evidence or, as here, by inference from the fact that theemployees joined the union after being informed that they were boundby a collective bargaining agreement containing a union security clausewhich conditions continuation of employment upon union membership.... Reimbursement is not ordered unless coercion is establishedeither directly or by inference.Under all the circumstances, the credible evidence of record does notprovide sufficient basis for extending an inference of coercion here toConcepcion and Nicks. I would therefore exclude them from the coverage ofthis reimbursement remedy.12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.13 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEmBEnsPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations has found that we haveviolated the National Labor Relations Act and has orderedus to post this notice. We therefore notify you that:WE WILL NOT act as the exclusive collective-bargain-ing agent of any of the technical nurse employees of theMissouri Pacific Employees' Hospital Association andSt. Louis Little Rock Hospitals, Inc., for the purpose ofdealing with said Employer concerning grievances,labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, unless anduntil we are certified by the National Labor RelationsBoard as the exclusive bargaining representative of saidemployees.WE WILL NOT give effect to the memorandum ofagreement executed by said Employer and us on or348 ALLIED SERVICES DIVISIONabout November I, 1976, or any extension, renewal,modification, or supplement thereof.WE WILL NOT threaten said Employer's technicalnurse employees with discharge if they do not join ourUnion as provided in the memorandum of agreement.WE WILL NOT otherwise require in a collective-bargaining agreement as a condition of employmentmembership in a labor organization on less than the30th day following the effective date of such anagreement or the beginning of employment, whichevercomes first.WE WILL NOT in any like or related manner restrainor coerce said Employer's employees in the exercise ofthe rights guaranteed them in Section 7 of the NationalLabor Relations Act.WE WILL make whole said Employer's technicalnurse employees for any dues and initiation feesunlawfully paid to us, as provided in the Decision andOrder of the National Labor Relations Board.ALLIED SERVICES DIVISION,BROTHERHOOD OFRAILWAY, AIRLINE ANDSTA-MAsmP CLERKS FREIGHTHANDLERS, EXPRESS ANDSTATION EMPLOYEES, AFL-CIO349